Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2144
                      Lower Tribunal No. F91-9932A
                          ________________


                         Dino Marcus Garcia,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

     Ana M. Davide, P.A., and Ana M. Davide, for appellant.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Dino Marcus Garcia v. State, 145 So. 3d 846 (Fla. 3d

DCA 2014) (affirming trial court order denying postconviction relief motion

raising the same grounds raised in the instant appeal). See also McCrae v.

State, 437 So. 2d 1388, 1390 (Fla. 1983) (reaffirming that a motion under

Rule 3.850 may “be summarily denied when it is based on grounds that have

been raised in prior post-conviction motions under the rule and have been

decided adversely to the movant on their merits. A ‘second or successive

motion for similar relief,’ as used in Rule 3.850 has thus been interpreted to

mean a motion stating substantially the same grounds as a previous motion

attacking the same conviction or sentence under the Rule.”) (internal

citations omitted); Fla. R. Crim. P. 3.850(h)(2) (providing in pertinent part: “A

second or successive motion is an extraordinary pleading. Accordingly, a

court may dismiss a second or successive motion if the court finds that it fails

to allege new or different grounds for relief and the prior determination was

on the merits or, if new and different grounds are alleged, the judge finds

that the failure of the defendant or the attorney to assert those grounds in a

prior motion constituted an abuse of the procedure or there was no good

cause for the failure of the defendant or defendant's counsel to have

asserted those grounds in a prior motion.”)




                                       2